Citation Nr: 1430231	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-26 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether the debt created from the termination of compensation benefits from September 1, 2004, to October 21, 2011, based on fugitive felon status of the Veteran, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In July 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.


FINDINGS OF FACT

1.  In September 2002, a warrant was issued by Bingham County in Blackfoot, Idaho for violation of a condition of the Veteran's probation.  

2.  During the applicable period, the Veteran was in receipt of service connected benefits for ankylosing spondylitis, thoracolumbar spine, evaluated as 20 percent disabling, effective August 4, 2004, to prior to January 4, 2008, and evaluated as 40 percent disabling, effective January 4, 2008; ankylosing spondylitis, cervical spine, evaluated as 20 percent disabling, effective August 4, 2004, to prior to January 4, 2008, and evaluated as 30 percent disabling, effective January 4, 2008; and was granted entitlement to total rating for compensation based on individual unemployability (TDIU), effective January 4, 2008.

3.  In an order of the District Court of the Seventh Judicial District, State of Idaho, County of Bingham, dated October 21, 2011, the Veteran was discharged from probation for unsatisfactorily complying with all of the terms and condition of the probation and a felony conviction was entered in the matter.

4.  The warrant was quashed on October 21, 2011.

5.  From September 1, 2004, to October 21, 2011, the Veteran was not eligible for VA benefits based on his status as a "fugitive felon."

6.  The record reveals that the Veteran informed VA of his warrant status.

7.  The overpayment was solely due to administrative error on the part of VA.


CONCLUSION OF LAW

The Veteran is considered to have been a fugitive felon for VA compensation and pension purposes from September 1, 2004, to October 21, 2011; however, the $119,924 debt based on overpayment of benefits during that period is the result of administrative error and, therefore, was not properly created.  38 U.S.C.A. §§ 5112, 5313B (West 2002); 38 C.F.R. §§ 3.500(b), 3.665(n) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Overpayment

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962 (2013). 

VA regulations provide that compensation is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of: 

(i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or 

(ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law. 

38 C.F.R. § 3.665(n).

The term felony includes a high misdemeanor under the laws of the State which characterizes as high misdemeanors offenses that would be felony offenses under Federal Law.  38 C.F.R. § 3.665(n)(3) (2013).

In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question, and if there was no legal entitlement, it must then be shown that VA was not solely responsible for the Veteran being paid benefits erroneously. If the debt was the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error, and consequently there would be no overpayment charged to the Veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b)(2), 21.7635(q)(2); see Erickson v. West, 13 Vet. App. 495, 499 (2000). 

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  Sole administrative error, however, may be found to occur only in cases where the Veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, such error contemplates that neither the Veteran's actions nor his/her failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2) ; see Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

During the period in question, the Veteran was in receipt of service connected benefits for ankylosing spondylitis, thoracolumbar spine, evaluated as 20 percent disabling, effective August 4, 2004, to prior to January 4, 2008, and evaluated as 40 percent disabling, effective January 4, 2008; ankylosing spondylitis, cervical spine, evaluated as 20 percent disabling, effective August 4, 2004, to prior to January 4, 2008, and evaluated as 30 percent disabling, effective January 4, 2008; and was granted entitlement to TDIU, effective January 4, 2008.

The VA Office of the Inspector General Fugitive Felon Program identified that the Veteran had a warrant.  The warrant was found to have been issued by the Bingham County Sheriff's Office in Blackfoot, Idaho, in September 2002 for obstructing justice.

In April 2011 the RO terminated benefits for the Veteran, effective September 1, 2004, due to his status as a fugitive felon, and notified the Veteran that a calculation of overpayment would follow.  Thereafter, in April 2011 the Veteran was notified that he was overpaid $119,924.

A Judge of the District Court of the Seventh Judicial District, State of Idaho, County of Bingham, issued an Order of Unsatisfactory Discharge from Probation and Judgment on October 21, 2011.  The Order indicated that the Veteran was placed on probation in March 2002 and unsatisfactorily complied with all of the terms and conditions of probation.  The Veteran was discharged from probation and a felony conviction was entered.

Another record indicates that the Veteran's warrant was quashed on October 21, 2011 and noted failure to appear in August 2002, at Community Corrections for Report Day.  

The Veteran submitted information from the State of Idaho indicating that the warrant was quashed effective October 21, 2011, and based upon this information the RO re-instated benefits effective October 21, 2011.  

Review of the claims file reveals a Homeless Veteran Services (HVS) Integrated Screening and Assessment form, dated in April 2004.  Under legal history the Veteran was noted to report that he had been incarcerated for nine months for a probation violation.  He also reported that he had outstanding warrants and would consent to a warrant check.  The Veteran reported that he needed to complete ASAP program for a DUI that he got the prior year.

In May 2004 the Veteran was reported in a HVS Initial Treatment Plan note, from the Alaska VAHSRO in Anchorage, that he had a DWI eight months prior for which he had ASAP requirements.  

In a June 2004 HVS Master Plan, from the Alaska VAHSRO in Anchorage, the Veteran reported that his admission was prompted or suggested by the criminal justice system.  He reported that he was on probation or parole.  In his lifetime, he reported being arrested and charged with parole/probation violations twice and drug charges once.  One of the charges resulted in a conviction.  He reported a lifetime history of legal problems related to substance use.  He reported spending 12 months incarcerated during his life.  He was not awaiting charges, trial, or sentence.  In the prior 30 days he reported that he was not detained or incarcerated.  The Veteran was noted to report that he wanted to complete his program to satisfy his ASAP requirements.  The plan was to speak with identified individuals regarding his legal issues.  

In an October 2004 treatment note the Veteran was reported to indicate that he was in correspondence with an Idaho attorney to resolve legal issues from that state.

In an October 2004 HVS Update Treatment Plan the Veteran was noted to be in compliance with ASAP.  He was working on resolution with the State of Idaho on probation.  The plan included that the Veteran was to speak with an identified individual regarding legal problems and form a plan to solve them.  It also indicated that he was to follow up with the identified individual and the department of probation.   

A note dated in December 2004 reveals that the Veteran was having trouble dealing with his out of state legal issues.  

In a HVS Assessment, dated in February 2005, the Veteran was noted to report six DUI's, none of them felonies, ASAP requirements of attending treatment and paying fines, and three years of probation.  Under jail/prison time, approximately one month in prison was noted.  

In March 2005 the Veteran was noted to have fines in Alaska.

In a RO rating decision dated in August 2007 the Veteran was granted service connection for thoracolumbar and cervical spine disabilities.  In the notice provided in September 2007, the Veteran was not informed to notify the VA regarding warrant status.

At the hearing before the undersigned in July 2012, the Veteran reported that he went to the VA domiciliary in May 2004.  He indicated that he told staff members at the domiciliary that he had a warrant in Idaho and he reported that they helped him work on the warrant.  He stated that Social Security knew of the warrant and that they took away his benefits.  When asked if he sent in a form saying that he an outstanding warrant the Veteran responded that the information should be in the record.

All of the records from the VA from the domiciliary when I went through the first time and in those records somewhere is, is I know it's gonna be stated in there.  So that's another thing I should have done but I, I did try to get a copy of a letter that was sent in to ASAP by [the employee at the domiciliary] and he wrote on there that, uh, [the Veteran] has an outstanding warrant in Idaho.  And so I got - I tried to - I got the letter mailed back to me, a copy of it, but that part wasn't on there for some reason.

The Veteran reported that the letter was sent to ASAP around January 2005 but that the letter was not part of the record.  The Veteran indicated that VA did not send the Veteran any letters asking him to provide information pertaining to warrants or arrests and that he did not receive any information from VA.  

The Board finds that, although the warrant was quashed on October 21, 2011, for the period from September 1, 2004, to October 21, 2011, the Veteran met the definition of a fugitive felon under VA regulations.  During this period the Veteran violated a condition of probation or parole imposed for commission of a felony under Federal or State law.  

However, the records reveal that the Veteran informed providers at the VA HVS program as early as April 2004 that he had an outstanding warrant and would consent to a warrant check.  Additional, later records, including those dated in October and December 2004, indicate that the Veteran was working on a probation issue.  As the notice accompanying the award of service connection for thoracolumbar and cervical spine disabilities did not inform the Veteran that he needed to report warrant status and as the Veteran informed the VA provider of his warrant status, the Board finds that the benefits were paid due solely to administrative error on the part of VA.  Therefore, the overpayment was not properly created.


ORDER

The $119,924 debt based on overpayment of benefits from September 1, 2004, to October 21, 2011, was not properly created.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


